In an action, inter alia, to recover damages for mental anguish arising from the mishandling of a corpse, the defendant Long Island Jewish Medical Center appeals from so much of an order of the Supreme Court, Queens County (Dye, J.), dated July 9, 1999, as granted the plaintiffs’ motion for leave to amend the complaint pursuant to CPLR 3025 (b) to include a claim for punitive damages against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly exercised its discretion in granting the plaintiffs leave to amend their complaint to include a claim for punitive damages against the defendant Long Island Jewish Medical Center (see, Aponte v Brentwood Union Free School Dist., 270 AD2d 295; Cardozo v Midway Motor Hotel, 251 AD2d 442; Everything Discount v Graham Raflico Assocs., 202 AD2d 389). Sullivan, J. P., S. Miller, Florio and McGinity, JJ., concur.